 

 

Case 1:16-cv-01042-AWI-SAB Document 111-5 Filed 04/22/19 Page 1 of 7

EXHIBIT D
oOo 2 SF OH OH SF BH Be

. RO BO b> b> pe — e — — — nn — — —

Gase 2:18-ev-01839-AWN-EFRB Document 144-Filsdeow7t171 Payegh of & 7

FILED

SEP 27° 2017

CLERK, U.S. DIST
EASTERN DISTRION OR CALS
BY

TY CLERK

. UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION

Estate of JOHNATHAN ROSE, deceased, by Case No, 2:13-cv-01339 TLN EFB
and through his parents THEODORE

MILTON ROSE and KAREN ROSE, as

successors in interest; THEODORE MILTON

ROSE, Individually; and KAREN ROSE, VERDICT

Individually,

Plaintiffs,
vs. |
COUNTY OF SACRAMENTO; Sacramento
County Sheriff SCOTT JONES; and

Sacramento County Sheriff's Department
Deputy DAVID McENTIRE (Badge #1356),

Defendants,

Seman” Song Neng” age! agent gga nage geet Saag neat gt et! ne

 

 

 

LIFORNIA

 
Oo 9 SON wl UB UW ONO

Mm MM NY KR NM OM UN ONY ON Re Re Re RS Re eS el Sl ee
oa Ah BB Se fF S BO e IN AA BH HK

 

 

Case 218-0v-01882-AWN-ERB Document 146-5FilsthOW27/271 oPayHe Bf 7

VERDICT FORM
We, the jury in the this case, unanimously find the following verdicts on the questions submitted

to us:

Question No. 1:

Did Deputy David McEntire use excessive force against Johnathan Rose in violation of his _

Fourth Amendment rights?

XxX. Yes _———s—No

Question No. 2:

Did Deputy David McEntire’s use of his firearm constitute a battery on Johnathan Rose?

x. Yes No
If you answered “No” to Questions No. 1 and No. 2, then sign and return this verdict.

If you answered "Yes" to Question No. 1, then answer Question No. 3.

Question No. 3:

What damages do you award Jonathan Rose for the violation of his Fourth Amendment tights?

§ Lmillion

If you answered Question No. 2, "Yes," answer Question No. 4.

What damages do you award Theodore Rose, Jr. for the past loss of Jonathan Rose’s love,

companionship, comfort, care, assistance, protection, affection, society, and moral support?

$ Ymilliow |

 
Co Oo DN A A B&B WY

—

 

 

Case 2:16-6v-01839-KUN-BRB Document 146-SFilewkooayer71 Page ata 7

What damages do you award Karen Rose for the past and future loss of Jonathan Rose’s love,

companionship, comfort, care, assistance, protection, affection, society, and moral support?

$ AG mt lhpy

 

 
Case 1:16-cv-01042-AWI-SAB Document 111-5 Filed 04/22/19 Page 5 of 7

Case 2: 13- -CV-01339-TLN- EFB Document 144 Filed 09/27/17 FIL E c

SEP 27 2017

RK, U.S, DISTRI T COURT
enSteent ct DISTBI CALIFORNIA
BY be [ER

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

Estate of JOHNATHAN ROSE, NO. 2:13-cv-01339-TLN-EFB
deceased, by and through his parents

THEODORE MILTON ROSE and

KAREN ROSE, as successors in

_ interest; THEODORE MILTON ROSE,

Individually; and KAREN ROSE, JURY INSTRUCTIONS
individually,

Plaintiffs,
Vv.
COUNTY OF SACRAMENTO and
Sacramento County Sheriff's

Department Deputy DAVID McENTIRE
(Badge #1356),

Defendants.

 

JURY INSTRUCTIONS
GIVEN

 

 

Distric dge Troy L. Nunley
Case 1:16-cv-01042-AWI-SAB Document 111-5 Filed 04/22/19 Page 6 of 7
Case 2:13-cv-01339-TLN-EFB Document 144 Filed 09/27/17 Page 2 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

Estate of JOHNATHAN ROSE, NO, 2:13-cv-01339-TLN-EFB
deceased, by and through his parents

THEODORE MILTON ROSE and

KAREN ROSE, as successors in

interest, THEODORE MILTON ROSE,

Individually; and KAREN ROSE,

individually,

JURY INSTRUCTIONS
Plaintiffs,
Vv.

COUNTY OF SACRAMENTO and
Sacramento County Sheriff's
Department Deputy DAVID McENTIRE
(Badge #1356),

Defendants.
Case 1:16-cv-01042-AWI-SAB Document 111-5 Filed 04/22/19 Page 7 of 7
Case 2:13-cv-01339-TLN-EFB Document 144 Filed 09/27/17 Page 25 of 32

INSTRUCTION NO. 21

It is the duty of the Court to instruct you about the measure of damages, By instructing
you on damages, the Court does not mean to suggest for which party your verdict should be
rendered.

If you find for the plaintiffs on their Fourth Amendment Excessive Force Claim, you
must determine Johnathan Rose’s damages. The plaintiffs have the burden of proving damages
by a preponderance of the evidence. Damages means the amount of money that will reasonably
and fairly compensate the plaintiffs for any injury you find was caused by the defendant. You

should consider the following:
1. Johnathan Rose’s loss of enjoyment of life;

2. Johnathan Rose’s pre-death pain and suffering

It is for you to determine what damages, if any, have been proved.
Your award must be based upon evidence and not upon speculation, guesswork or

conjecture.
